internal_revenue_service department of the treasury index numbers number release date washington d c contact person telephone number legend in reference to cc dom fi p plr-119551-99 date april taxpayer country a state date company b c d e f sub-system g h i j k dear this is in response to your letter of date and to your supplemental submissions requesting a ruling that the noncompliance of certain of taxpayer’s policies with the requirements of sec_101 and sec_7702 be waived pursuant to sec_101 and sec_7702 this ruling applies to the contracts listed in exhibit a facts general taxpayer is a country a corporation operating in the u s exclusively through a branch the income from taxpayer’s u s branch operation is taxable under sec_842 that branch operation is subject_to tax under sec_801 as a life_insurance_company as such taxpayer files an annual tax_return in philadelphia on form 1120l taxpayer is considered domiciled in state and is ultimately subject_to regulation by the state insurance commissioner taxpayer prepares annual statements for its u s business consistent with the rules prescribed for the national association of insurance commissioners’ life_insurance_company statutory blank in a transaction that closed on date taxpayer effectively sold substantially_all of its insurance_business in country a and other territories other than the u s to company additionally a portion of taxpayer’s business was ceded to company in an assumption_reinsurance transaction a pro-rata interest in taxpayer’s remaining business ie business not ceded in the assumption_reinsurance transaction was also ceded to company in an indemnity_reinsurance transaction taxpayer still maintains a u s life_insurance business taxpayer’s request for this ruling covers the business for which it continues to be the direct writer taxpayer no longer writes new policies of the type covered by this request taxpayer issued its non-participating flexible premium universal_life_insurance contracts from through date taxpayer grouped its flexible premium universal_life_insurance contracts into product lines and has tested them for compliance with the guideline premium and cash_value corridor tests of sec_101 and sec_7702 taxpayer tested the calculation of the guideline_single_premium guideline_level_premium and premium paid for in-force contracts as well as for contracts for insureds who have passed away further it reviewed the administration of the cash_value_corridor_test for proper handling of the calculation of actual cost of insurance rates and the payment of death claims in anticipation of a conversion from the b to the c administration system that is used by company taxpayer also compared the calculation methods used by the b and c administration systems for consistency it found that the calculations by the two systems of the guideline_single_premium and guideline level premiums were not identical for each and every contract in recognition of the potential for errors related to manual processing and to support its effort to ensure proper handling of its guideline premium and cash_value_corridor_test contracts taxpayer has recalculated the guideline_single_premium and guideline level premiums for each of its flexible premium universal life contracts to improve the reliability of the calculation it utilized an independent program developed and run by d actuaries using data specific to each contract taxpayer conducted the guideline premium test for each year from the contract issue_date to the current date the testing identified not only contracts that currently fail the guideline premium test but also identified contracts that currently meet the guideline premium test but failed that test in the past further taxpayer has contracted with d to support its effort to ensure that the guideline premium and cash_value corridor tests are performed accurately description of taxpayer’s sec_7702 compliance system taxpayer’s insurance contracts have always been administered on the b administration system which taxpayer developed and now runs at its e location while taxpayer’s compliance system is largely computerized it does rely on manual procedures and entry of data for certain activities the following describes the components of the b system issue_date activities premiums_paid after the issue_date changes initiated by the policyholder death claims error reports and manual overrides issue_date activities when an application is submitted the contract’s information is entered in the b issue system as a pending item once the application is in good order and approval is received the premium is applied and the contract is posted to the b administration system since the original b issue and administration systems did not calculate the guideline_single_premium and guideline_level_premium for each contract those values either were manually calculated or obtained from the contract’s illustration of policy values if the premium so calculated exceeded the guideline_single_premium at issue the policyholder was contacted to determine whether she preferred an increase in death_benefit or a premium refund once the proper adjustment to either the premium or death_benefit was completed and the guideline_premium_requirement was met the contract was issued and posted on the b administration system since the late 1980’s the b administration system’s testing of the guideline_premium_requirement has been automated in the event a premium payment when submitted for posting to the b administration system exceeds the guideline premium limit the system accepts the submission but rejects any premium in excess of the guideline premium limit during the nightly batch cycle the b administration system creates a notice that the guideline premium limit is about to be exceeded this notice lists the contract number the premium and the amount of any excess premium any premium in excess of the guideline premium limits is placed in a suspense_account upon receiving such a notice a customer service representative contacts the policyholder to determine whether an increase in death_benefit or refund of the excess premium is preferred generally the excess premium is returned but if the policyholder chooses to comply with the guideline_premium_requirement by increasing the face_amount of the contract taxpayer amends the contract to provide the necessary increase in coverage and the premium is re-applied once the excess premium is refunded or the death_benefit increased the contract is posted on the b administration system and is in compliance with sec_7702 premiums_paid after the issue_date during the late 1980’s the b administration system was modified to perform the guideline premium test for inforce contracts the assumptions used to calculate the guideline_single_premium and guideline_level_premium are based on the actual contract data coded in the b administration system as modified the guideline premium test is performed before a premium is applied to a contract if the premium exceeds the guideline premium limit any excess premium is held in suspense and only the remainder is applied to the contract the b system automatically produces a letter to the policyholder that explains the amount of and the reason for the excess premium it offers the policyholder a choice between a returned premium and an increased death_benefit the letter also indicates the date that the policyholder might resume premium payments changes initiated by the policyholder the b administration system compliance process has partially automated the modifications necessitated by policy changes when a policyholder requests a change a customer service representative enters the requested change into the f sub-system a component of the b administration system the customer service representative selects the type of change activity to process on the basis of standardized procedures once the customer service representative has selected the appropriate processing approach the b system then edits the request for thoroughness and reasonableness requests not rejected during the editing process are then processed and released if the type of policy change causes the guideline_single_premium and guideline_level_premium to be re- calculated the b system creates codes that automatically recalculate the guideline premiums when a premium is paid the guideline premium test is immediately performed by the b administration system when a policy change is processed in the f sub-system for example when the face_amount is increased the guideline premiums are recalculated in that sub-system and the guideline premium test is based on these recalculated values if the change would cause the contract to fail the guideline_premium_requirement it is automatically rejected and the rejected transaction does not occur the customer service representative then contacts the policyholder to explain that the requested change cannot be processed as requested if the policyholder wants to make the change then the change is modified to comply with the guideline_premium_requirement any excess premium is refunded during the period ending days after the next contract anniversary when a large decrease in face_amount is requested the customer service representatives are trained to test manually for compliance at the time the decrease is requested the request is forwarded to the actuarial area to determine the maximum decrease that would not cause the contract to fail the requested decrease is processed only if it does not cause the contract to fail the guideline premium test otherwise the customer service representative contacts the policyholder to explain that the request cannot be processed if the policyholder wishes to make a change the request is modified to comply with the guideline_premium_requirement if a customer service representative attempts to process a transaction that would cause the contract to fail the guideline_premium_requirement then the change is rejected and the customer service representative receives an error message the customer service representative generally limits the change to the maximum amount that would not cause such violation once the request has been modified to comply with the guideline premium test the change request can be completed cash_value_corridor_test contract forms for contracts that use the guideline premium and cash_value_corridor_test include appropriate applicable percentages for the cash_value corridor pursuant to sec_101 and sec_7702 prior to the cash_value corridor factors were not automated in b and taxpayer relied on manual processing to ensure its contracts complied with the rules in those statutes taxpayer compared the face_amount of its contracts to the cash_value corridor each month if the cash_value corridor exceeded the face_amount the policyholder was contacted and either the face_amount was increased or the cash_surrender_value was decreased if compliance necessitated that cash be withdrawn from the contract the cash was sometimes transferred to a side fund such as a premium deposit fund currently the cash_value_corridor_test is currently automated on the b administration system during monthly anniversary processing for contracts using death_benefit option a the death_benefit equals the relevant policy’s face_amount the calculation of the cost of insurance rate is based on the greater of the face_amount or cash_value corridor for contracts with death_benefit option b the death_benefit equals a specified amount plus the policy’s cash_value the death_benefit is the greater of the face_amount plus the cash_surrender_value or cash_value corridor error reports and manual overrides the b administration system provides the ability to override the system’s tax fields however customer service representative’s training does not cover this type of contract record modification override or force transactions are handled only at the manager level and appropriate controls are in place description of the failed contracts and of the reasons for the failure sec_1 - issue age calculation contracts benefits were changed for contracts prior to where such benefits were increased or decreased taxpayer recomputed the guideline single or level premiums on those contracts using a method that it believed was reasonable based on information its actuaries had received at that time in taxpayer began to compute the adjustments to premiums on contracts whose benefits were changed utilizing an attained age decrement method customer service representatives had been instructed to forward contracts whose face amounts were reduced to the actuarial department in order for that department to recompute the relevant guideline premiums in spite of those instructions from to the customer service representatives failed to forward contracts whose face amounts were reduced to the actuarial department and thus the relevant contracts were not tested with the reduced guideline premiums for these three contracts the system did not reflect a corrected guideline premium until another premium had been paid - programming error contracts the face amounts of of taxpayer’s contracts were decreased during the period from late to and the corresponding reduction in the guideline premiums after the policy change caused the policy to fail a programming error unrelated to the tax calculations made with respect to the relevant contracts caused the error message for the failed contracts to be suppressed without an error message the customer service representative could not know that the premiums were in excess of the guideline premium limit causing the policy to fail - interest rate coding error contracts the initial programming for the guideline premium test was based directly on the code the interest rate to be used in the calculation of the guideline_single_premium is defined in sec_7702 as interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on the issuance of the contract pursuant to sec_7702 the guideline_level_premium is calculated similarly to the guideline_single_premium except that the interest rate is the greater of percent or the rate or rates guaranteed on the issuance of the contract taxpayer’s marketing and administration areas communicated the tax law changes to the relevant programming personnel utilizing several methods including simple descriptions in understandable language the coding for the guideline level premiums for taxpayer’s first universal life policies was calculated correctly however the calculation of the guideline_single_premium was based on an inappropriate ie a instead of a interest rate that error was the sole cause of the failure of contracts in three of taxpayers plans the i j and k plans - mortality_table coding errors contracts pursuant to sec_7702 as in effect when the relevant contracts were issued tax calculations were to be based on the mortality tables specified in the contract or if none was specified the mortality tables used in determining the statutory_reserves for the relevant contract clerical personnel responsible for inputting policy coding information for policies issued under the g plan mistakenly coded the g plan as a cso plan this occurred even though the policy form described the cso table and internal procedures required the personnel to use the table specified in the policy form this error caused the guideline single and level premiums to be overstated and the administration system was not able to detect the resulting premium overpayments responsible for the failures of policies another mortality coding error occurred when a programmer accidentally overlooked the 4-year setback for female lives on certain policies issued under taxpayer’s h plans the guaranteed cost of insurance rates under the h plans were based on the cso table when that mortality_table was initially developed all mortality rates were based on male mortality and explicit female rates were not available to provide suitable rates for females taxpayer followed industry practice of using a setback rate for females it reflected the mortality costs under that 4-year setback on the relevant policy forms between date and date taxpayer issued contracts under various h plans upon which it ignored that 4-year set back in calculating the guideline premiums on those contracts as a result of the error described in the preceding paragraph the mortality rates used to determine the guideline_single_premium and guideline level premiums on the relevant contracts exceeded the rates guaranteed in the contract this coding error resulted in failed contracts - manual override contracts prior to putting into place automated procedures in the early 1990's taxpayer processed manually recalculations of the guideline single and guideline level premiums necessitated by policy changes to initiate the recalculation of the guideline level premiums on this system a policy service representative would hand code a key-punch form that included data for the recalculation of those premiums after two separate entries over two nightly cycles the guideline level premiums were recalculated and the system records updated with those manual entries customer service representatives were trained to take corrective action when an error message was sent for at least contracts an error message was sent to a customer service representative those representatives had been trained to refund premiums or increase the face_amount of the relevant contracts within the day period following the anniversary of the relevant contracts for the relevant contracts those representatives neglected to do so the administration system tested at least guideline_single_premium contracts and identified them as having failed the guideline_single_premium test an error message was sent to the relevant customer service representative despite their training the customer service representatives replaced the guideline_single_premium with an amount slightly higher than the premium paid after that replacement the error message disappeared in the case of contracts despite their training customer service personnel either ignored an error message or inappropriately increased the guideline premium as described in the preceding paragraph the training for the customer service representatives has since been reinforced by restricting the override transactions to use by managers and these types of human errors should not recur in the future as described above taxpayer’s current compliance system automatically tests each premium for compliance with the guideline premium test in lieu of the former manual procedures based on this automation and the recalculation of the guideline premiums by the d guideline premium program taxpayer believes the types of errors described in this ruling_request could not recur corrective action taxpayer is prepared to return excess premiums_paid with interest or to increase the death_benefits on all outstanding contracts that are in violation of the guideline premium limits taxpayer will also make reasonable efforts to locate the beneficiaries of the policies relating to insureds who passed away and to refund to them the excess premiums on those policies as of the dates of death with interest thereon law sec_7702 of the code defines the term life_insurance_contract for all purposes of the code under sec_7702 in order to be considered a life_insurance_contract for federal tax purposes a contract must qualify as such under applicable law and must satisfy either the cash_value_accumulation_test set out in sec_7702 and b or meet the sec_7702 and c guideline premium requirements and fall within the sec_7702 and d cash_value corridor sec_7702 provides that if in order to comply with the guideline premium requirements any portion of the premium paid during any contract_year is returned by the insurance_company with interest within days of the end of the contract_year then the amount so returned excluding interest will be deemed to reduce the sum of the premiums_paid under the contract during such year for contracts issued before date the guideline level and guideline single premiums are determined on the basis of mortality charges specified in the contract or if none are specified the mortality charges used in determining the statutory_reserves for such contract see former sec_7701 as that subsection read prior to its amendment by sec_5011 of the technical_and_miscellaneous_revenue_act_of_1988 tamra public law the contracts taxpayer issued to females under the various h plans between date and date pursuant to which it was required to calculate the guideline premiums on the basis of the cso table with a year set back would have qualified as life_insurance contracts under the rules in sec_7702 had it done so sec_7702 provides that the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_7702 if the taxpayer establishes to the satisfaction of the secretary that the failure was due to reasonable error and that reasonable steps are being taken to remedy the error after considering all of the facts and circumstances we find that the failure of the contracts listed in exhibit a to satisfy the requirements of sec_7702 was due to reasonable error and taxpayer is taking reasonable steps to remedy the error the rulings in this letter are based on the information and representations taxpayer submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination no opinion is expressed as to whether taxpayer’s policies comply with those requirements of sec_7702 or of any other sections of the code and of the income_tax regulations that were not the subject of this letter_ruling this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this ruling must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely assistant chief_counsel financial institutions products by donald j drees jr senior technician reviewer branch
